Me. Peesiding Justice Bakee delivered the opinion of the court. For the purposes of this case spiritualism may be defined as a belief in the. power of some departed spirits to communicate with the living by means of mediums. Such belief is maintained by a very large number of persons in this and other countries. We do not think that the common council of the city of Chicago, by section 2 of the ordinance in question intended to declare such belief unfounded and make the act of a professed medium, who claimed to hold intercourse with departed spirits, for reward, a misdemeanor punishable by fine, nor that by section 3 of •the ordinance the council intended to make the holding of a meeting in the name of spiritualism, at which a professed medium claimed to hold intercourse with departed spirits, a misdemeanor punishable by fine. Frauds in connection with professed communications from departed spirits have often been detected and exposed—frequently by spiritualists themselves. An account of typical frauds of that class may be found in D. D. Home’s Lights and Shadows of Spiritualism. So far as they relate to spiritualism, the object and purpose of section 2 is, in our opinion, to make the obtaining of money or property from another by means of fraudulent devices and practices in the name of spirit mediumship a misdemeanor, and the object and purpose of section 3 is to make the holding of a meeting in the name of spiritualism and therein to practice or permit to be practiced fraud or deception, a misdemeanor. The only charge in the complaint that the defendant used or employed any fraudulent practice or device, or that he practiced or permitted to be practiced any fraud or deception, is the charge that he pretended that he would hold and that he did hold communication with departed spirits. This is not, in our opinion, sufficient to charge the defendant with a violation of either section of the ordinance, and the complaint was therefore properly quashed and the defendant discharged. The judgment is affirmed. Affirmed.